Citation Nr: 0113479	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  92-08 589	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to restoration of fee basis outpatient medical 
care.


REPRESENTATION

Appellant represented by:	Morton Hollander, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1991 determination by the VA Medical 
Center (VAMC) in Northport, New York, which resulted in the 
termination of the veteran's authorization for fee basis 
outpatient treatment from private sources for a service-
connected disability.  The veteran appealed for restoration 
of fee basis outpatient care.  In April 1993, the Board 
dismissed the veteran's appeal, finding that it had no 
appellate jurisdiction over fee basis determinations.  

The veteran then appealed to the U.S. Court of Veterans 
Appeals (which has been renamed the U.S. Court of Appeals for 
Veterans Claims) (Court).  In October 1994, the Court vacated 
the Board's April 1993 decision and remanded the case for 
readjudication.  In a March 1996 decision, the Board again 
dismissed the veteran's appeal on the rationale that it had 
no jurisdiction over the subject matter.  In an October 1998 
order, the Court reversed the Board's March 1996 decision and 
again remanded the case for readjudication.  

The case was subsequently returned to the Board.  In April 
1999, the veteran provided testimony at a Board hearing.  In 
September 1999, the Board remanded the claim for further 
development.  The veteran, through his representative, 
canceled a scheduled March 2001 Board hearing.


FINDINGS OF FACT

1.  The veteran is service-connected for a right eye disorder 
rated 20 percent disabling.

2. The VAMC in Northport is the VA medical facility closest 
to the veteran's residence; such VAMC is geographically 
accessible to the veteran, and such VAMC is capable of 
providing needed medical services for the service-connected 
right eye disorder.


CONCLUSION OF LAW

The veteran does not meet the eligibility requirements for 
restoration of fee basis outpatient medical care.  38 
U.S.C.A. § 1703 (West 1991); 38 C.F.R. § 17.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1969 to July 
1973.  He is service-connected for a right eye disorder 
(uveitis and secondary cataract with headaches).  He was 
initially assigned a 10 percent rating for this condition 
effective in 1973, and effective in 1975 he was assigned 20 
percent rating.  

Medical records show the veteran's right eye condition was 
treated at a VA clinic in July 1973.  An August 1973 record 
indicates he was authorized to see a private ophthalmologist 
in his neighborhood for treatment of the right eye condition.  
He was treated again at the VA clinic in November 1973.  In 
December 1973, the veteran requested that he be allowed to 
see a private ophthalmologist (at VA expense) due to 
geographical hardship.  He stated that it was a 140 mile 
round trip from his home to the VA eye clinic.  Effective 
from January 1974, the veteran was approved to receive fee 
basis outpatient medical care for the service-connected right 
eye disorder, and the private treatment was thereafter 
received from Melchor Garcia, Jr., M.D.  

From 1974 to the late 1980s, the veteran was periodically 
requested to furnish evidence as to why fee basis status 
should be continued, and he was periodically granted 
authorization for fee basis care, for different periods of 
time, for the service-connected right eye condition.  For 
example, a March 1980 VA record notes he was authorized fee 
basis care for one year based on geographic hardship.  In 
June 1981, the veteran stated that his fee basis outpatient 
medical care should be continued to avoid undue hardship.  He 
stated that it was an approximately 150 mile round trip from 
his home to the treating VA facility and that such distance 
involved a geographic hardship.  In addition, he stated that 
his eye condition caused severe headaches when driving a long 
distance and that such would cause a medical hardship.  
Subsequent VA records in the 1980s show fee basis outpatient 
care was authorized due to geographic hardship.

In January 1983, Dr. Garcia reported that the veteran was 
first treated in November 1974 and that he was last treated 
in September 1982.  He stated that the veteran had iritis, 
uveitis, and vitreitis, and that he had to be followed up 
every six months or so.  He stated that presently the veteran 
was not on any medication.

In an undated statement received in February 1986, and in a 
statement dated in February 1988, Dr. Garcia stated that 
since 1979 he had followed up with the veteran every six 
months.  He reported that the veteran developed a slight 
cataract in the right eye and that his eye had been quiet 
with no reactivation of the process.  He related that the 
veteran was not presently taking any medication and that he 
would be examined in 6 months.

VA records from March 1988 note fee basis outpatient 
treatment for the service-connected right eye condition was 
again approved, this time for two years, due to geographic 
hardship.  The veteran was told his fee basis authorization 
would expire in March 1990.

The veteran was again examined by Dr. Garcia in October 1990.  
In March 1991, Dr. Garcia stated he had treated the veteran 
for chronic vitritis with pars planitis since 1974.  He 
related that the veteran had recurrent flare-ups twice in 
1975, 1976, and 1978 and that during such flare-ups he was 
prescribed medication.  He stated that the veteran's eye had 
been inactive since, but that he developed a cataract, which 
may require surgery.  He indicated the veteran was reexamined 
every 6 months and that he presently was not on any 
medication.  He stated the veteran's current diagnosis was 
chronic uveitis right eye and immature cataract, right eye.  
The VAMC authorized fee basis care for a single visit to Dr. 
Garcia in April 1991.  

In July 1991, the VAMC told the veteran that, effective in 
August 1991, his fee basis status was discontinued.  It was 
determined that the medical services he required could be 
provided by the VAMC at Northport.

In September 1991, the veteran submitted a notice of 
disagreement with the decision to discontinue his fee basis 
status.  In a substantive appeal dated in September 1992, the 
veteran stated that the discontinuance of his fee basis 
status created an undue hardship for him and his family.  He 
stated that he could get to his private eye appointment in 10 
minutes and that he could schedule appointments after work.  
He stated that his wife drove him or that he took a cab to 
the appointment.  He related that to be seen at the VA eye 
clinic he must take at least 5 hours off from work, and have 
his wife take the whole day off from work to drive him.  He 
stated that it took him 1 hour and 15 minutes to drive from 
his house to the VA clinic.  He reported that it would take 
him 3 hours and 20 minutes if he were to take public 
transportation.  He reported that taking time off of work to 
attend to his appointments would cause problems with his 
employment.  He reported that by canceling his fee basis 
status the VA had placed an undue financial hardship on his 
family.  He indicated that his ophthalmologist had treated 
his eye condition for the last nineteen years and that he 
knew his condition very well.  He stated that the 
ophthalmologist he saw at the VA informed him that he was 
rotated to other hospitals every 3 months so he would not see 
him for his next visit.  The veteran stated that under these 
circumstances, he felt that his care would not be comparable 
to what he receives from his private ophthalmologist.  In 
conclusion, he stated that by denying him fee basis status he 
and his family were put under undue hardship which manifested 
itself in loss wages, cost of travel, and stress.

In December 1991, the veteran was treated at the Northport 
VAMC eye clinic.  The examination report noted the veteran's 
ocular history and recorded in detail the findings of 
physical examination and diagnostic tests.  The veteran was 
found not to have an active disease process of the right eye.

In April 1992, the veteran testified at a hearing before the 
medical administration service at the Northport VAMC 
regarding his fee basis claim.  During the hearing, he 
reported that it took him 1 hour and 15 minutes to get to the 
VA facility and that the mileage was 40.9 miles one way.  He 
stated that if he were to use public transportation it would 
take 3 hours and 30 minutes to get to the VA facility.  He 
stated that by coming to the VA facility he would have to 
take time off of work.  He related that his condition had 
stabilized with treatment from his private doctor.  He 
indicated that he did not believe he could get proper care 
from the VA facility.  He stated that he was told that he 
would not be able to see the same doctor.  He had concerns 
regarding the cleanliness and the overall appearance of the 
VA facility.  He felt that the treatment at the VA facility 
could not compare to the private treatment he received.

In April 1992, the Fee Basis Committee members at the VAMC 
determined that the care the veteran required was available 
at the VAMC in the ophthalmology clinic.  The assistant chief 
of ophthalmology noted that should the veteran require 
emergency treatment, he would have access to an on-call 
ophthalmologist 24 hours a day, and that routine care was 
readily available in the ophthalmology clinic 5 days a week.

During a February 1993 Board hearing, the veteran asserted 
that he was entitled to fee basis outpatient treatment.  He 
stated that the same private doctor had treated him since 
1973 and that due to such treatment his condition was 
stabilized.  He stated that he was treated at the Northport 
VAMC and did not feel that such treatment was adequate.  He 
related that the physician did not wash his hands between 
patients and that he did not properly clean the equipment 
that came in contact with his eye.  He stated that he was 
told that he would not see the same doctor when being treated 
at the Northport VAMC.  He stated that he lived 40.9 miles 
from Northport VAMC.  He questioned why his fee basis status 
was discontinued since no factor had changed from the time of 
the initial award of fee basis status.

In September 1993, the veteran was treated at the Northport 
VAMC eye clinic.  Detailed examination findings were reported 
and it was determined that the veteran did not currently have 
uveitis.

In October 1996, the veteran submitted additional evidence in 
support of his claim.  He submitted information regarding the 
criteria for eligibility for non-VA outpatient treatment.  He 
also submitted a notice from the VA eye clinic informing 
patients that if their eyes were dilated, it would be 
advisable to have someone drive them home following their 
appointment.  The veteran also submitted an article which 
reported the difficulty veterans had getting to Northport 
VAMC.

In April 1999, Dr. Garcia reported that the veteran had been 
his patient since 1974.  He stated the veteran had chronic 
uveitis, iritis, and vitritis in the right eye and that he 
was also developing a cataract in the right eye.  He stated 
that as a physician for the veteran for over 20 years he knew 
the veteran's history and the disease process.  He related 
that he had developed a rapport with the veteran and that it 
would be disruptive to the veteran's care if he was required 
to change physicians.  He stated that the disruption made 
Northport VAMC incapable of furnishing the veteran with the 
care he needed.  He related that the distance the veteran 
must travel to be seen to receive VA treatment was 
inconvenient due to the blurry vision in his right eye.  He 
stated that the veteran's blurred vision and headaches made 
the VA facility medically and geographically inaccessible for 
the veteran.

During an April 1999 Board hearing, the veteran's 
representative expressed disagreement with the determinations 
made by the VAMC in discontinuing the veteran's fee basis 
status.  He also expressed disagreement with the process for 
appealing fee basis determinations.  During the hearing, the 
veteran reiterated previous testimony of record regarding the 
hardship he would encounter by being treated at the Northport 
VAMC.  This hardship primarily involved problems associated 
with the facility being 41 miles away from his home.  The 
veteran stated he lived in Mastic, New York and that he had 
lived there since June 1973.  He stated that his fee basis 
doctor's office was approximately 7 mile away from his house.  
He reported that his round trip would be over 8 hours by 
public transportation if his appointments were at the 
Northport VAMC.  He related that since his wife could not 
take off of work and since he could not drive, he would have 
no choice but to spend over 8 hours traveling to and from 
Northport.  He stated that he saw his fee basis doctor every 
six months.  He stated that if he were to have a flare-up of 
his condition he would see his private physician.  He 
reported that since his fee basis had been discontinued, he 
continued to receive his treatment by his private physician 
and not the Northport VAMC.

In October 1999, a VA examiner (chief of optometry service) 
noted the veteran's eye treatment history.  The examiner 
stated that the veteran had an ocular history of pars 
planitis, vitritis, and iritis in the right eye dating back 
to 1971.  The examiner reported that it had been 
approximately 20 years since the veteran required ocular 
medication for an inflammatory re-flare-up.  The examiner 
related that the veteran currently was evaluated every 6 
months by a private provider.  The examiner conducted a 
thorough examination, including several ocular diagnostic 
tests.  He stated that based on the findings of the current 
examination, it was advised that the veteran continue to be 
examined semi-annually to ensure that there had not been any 
changes in his ocular health.  The examiner reported that 
currently no treatment was indicated for the veteran's 
condition.  The examiner stated that the veteran would be 
dilated at each examination and it was advised that he either 
remain at the hospital for 3 to 6 hours to allow the effect 
of the drop to wear off or he could bring a driver with him, 
or he could utilize the Disabled American Veterans (DAV) 
transportation.

In an April 2000 decision, the Fee Basis Committee determined 
that Northport VAMC optometry/ophthalmology clinic was able 
to provide the services required for the veteran's eye care.  
The Fee Basis Board noted that the clinic was open Monday 
through Friday and that in cases of emergency there was an 
ophthalmologist on call 24 hours a day 7 days a week.  With 
respect to the veteran's claim of geographical 
inaccessibility to the Northport VAMC, the Fee Basis Board 
stated that there was free transportation provided by the DAV 
which would solve problems raised by the veteran.

In a May 2000 statement, the veteran stated that on VA 
examination in October 1999, he was not examined by an 
ophthalmologist and he argued that the examination was not 
adequate.  The veteran stated that no circumstance had 
changed since the initial allowance of his fee basis status 
in 1973.  He noted that his fee basis status was initially 
allowed due to geographical hardship.  He pointed out that he 
had always resided in the same house (remaining the same 
distance from Northport VAMC), that DAV was providing 
transportation when he was initially given fee basis status, 
and that the services he required were always available at 
Northport.  He questioned the basis for discontinuing his fee 
basis status since his circumstances had not changed and 
since he had received fee basis services for many years.

In a February 2001 statement, the veteran's attorney 
continued to argue that fee basis treatment status was 
improperly terminated and should be restored.

II.  Analysis

The veteran claims that fee basis outpatient treatment 
authorization should be restored, permitting private 
treatment, at the expense of the VA, for his service-
connected right eye condition.  With respect to this claim, 
all notice and duty to assist provisions have been satisfied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

When VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, the VA may contract with non-VA facilities 
for non-VA care (including private outpatient treatment at VA 
expense on a fee basis) of certain categories of veterans 
(the pertinent category in the present case is a veteran 
needing outpatient treatment for a service-connected 
disability).  38 U.S.C.A. § 1703(a) (West 1991); 38 C.F.R. § 
17.52 (2000).

In Meakin v. West, 11 Vet. App. 183 (1998), the Court held 
that in determining whether a claimant would be entitled to 
fee basis outpatient medical care as provided by 38 U.S.C.A. 
§ 1703(a), it must be established not only that the applicant 
is a veteran and that he seeks treatment for a service-
connected disability (or falls within another eligibility 
category), but also that VA facilities are either (1) 
geographically inaccessible, or (2) not capable of providing 
the care or services that the veteran requires.  The Court 
held that the Board has jurisdiction to review the questions 
of geographic inaccessibility and of capability of the VAMC 
(or other VA health care facility) of treating the veteran, 
as these questions pertain to basic eligibility for fee basis 
care. [The Court left unanswered the ultimate question of 
whether a decision to actually authorize fee basis care, of 
even a basically eligible veteran, was a wholly discretionary 
decision of a VA medical facility, and the Board need not 
address that issue in the instant case.]

The veteran has only one service-connected disability, a 
right eye disorder which is rated 20 percent.  For many years 
he received VA authorization (actually a series of 
authorizations) to receive private outpatient treatment for 
the condition on a fee basis.  Such fee basis status was 
terminated by the VAMC in 1991, and the VAMC found that the 
veteran could receive needed eye care directly from the VAMC.  
The veteran asserts that fee basis status should be restored.  
The Board notes that fee basis authorization is not a 
permanent benefit, and a VAMC may at any time review the 
question of whether fee basis care should be instituted or 
discontinued.  

As noted, one of the eligibility requirements for fee basis 
outpatient care is geographic inaccessibility of a VA medical 
facility.  Recently the veteran has reported that his home is 
located about 41 miles away from the nearest VAMC (Northport) 
which can treat his eye condition, and he has indicated that 
it takes about 1 hour and 15 minutes to travel to the VAMC.  
While the veteran says he has lived in the same town since 
service, in earlier claims for fee basis care he indicated he 
lived about 70 miles (140 miles round trip) or 75 miles (150 
miles round trip) from the Northport VAMC.  It is unclear 
whether a new road was built or there is some other reason 
why the distance to the VAMC is now only 41 miles.  In any 
event, traveling 41 miles to the VAMC does not appear to be 
an onerous task, particularly considering that in recent 
years the veteran has only needed to be seen twice a year for 
his right eye condition. 

The private doctor who treated the veteran on a fee basis for 
many years, Dr. Garcia, is much closer to the veteran's home 
than the Northport VAMC, but the greater convenience of 
obtaining closer private care does not render the VAMC 
geographically inaccessible.  The Board notes that the 
veteran would not be able to drive immediately following some 
eye treatment appointments, since his right eye would have 
been dilated during the examination.  However, the Board also 
notes that VA doctors and administrative staff from the VAMC 
Northport indicate that transportation for VA treatment, 
through the DAV, is available.  In addition, the record 
reflects that the veteran was able to attend VAMC Northport 
eye clinic examinations on a number of occasions, including 
in 1991, 1993, and 1999.  Moreover, the fact that the veteran 
and his wife have to take additional time off of work to 
attend the veteran's infrequent medical appointments for the 
right eye condition, which take place approximately twice a 
year, does not appear to be such a burden as to render the 
Northport VAMC geographically inaccessible.  Then too, the 
veteran's wife would not have to take time off from work if 
the veteran opted to use the available transportation to the 
VAMC which is provided through the DAV.

While use of a private doctor located closer to the veteran's 
home may be more convenient, the file shows no circumstances 
(restriction to the immediate vicinity of the home due to 
health reasons, a remote residence in which a VA facility is 
not accessible by private or public transportation, etc.) 
which would make the Northport VAMC geographically 
inaccessible to the veteran.  Based on all the evidence, the 
Board finds that the VAMC in Northport is geographically 
accessible to the veteran.

The next fee basis eligibility question to be answered is 
whether the VAMC in Northport has the capability of providing 
the medical care which the veteran requires.  The capability 
element pertains to a VA facility's ability to furnish a 
previously determined course of treatment.  Meakin, supra.  
The Board notes that the veteran's right eye treatment 
primarily involves routine semi-annual check-ups.  In 1992, 
the assistant chief of ophthalmology at the Northport VAMC 
stated that the eye clinic could provide treatment for the 
veteran and that in the case of an emergency the VAMC had 24-
hour coverage.  VA eye examinations in recent years, 
including the 1999 examination by the chief of optometry at 
the Northport VAMC, show that the Northport VAMC is in fact 
capable of providing the services needed by the veteran for 
his right eye condition.  All VA medical reports show that, 
when the veteran was actually seen at the VAMC, he has 
received thorough examination and treatment.  The record as a 
whole clearly shows the Northport VAMC is staffed and 
equipped to treat the veteran's right eye condition in a 
professional manner.

The Board notes that in 1999, Dr. Garcia, the veteran's 
private physician for many years, stated that he knew the 
veteran's ocular history and his disease process.  He stated 
he had developed a rapport with the veteran and that it would 
be disruptive to his care if the veteran was required to 
change physicians.  He further stated that as a practical 
matter the disruption made Northport VAMC incapable of 
furnishing the care that the veteran needed.  Yet the record 
demonstrates that the veteran's ocular needs in recent years 
only involve semi-annual visits to the eye clinic to monitor 
his condition and to provide routine care, and when actually 
seen at the VAMC he has received comprehensive examination 
and treatment of his right eye.  Given the evidence showing 
the veteran has received competent eye care at the VAMC 
Northport, the Board finds Dr. Garcia's statement, to the 
effect that Northport VAMC cannot meet the veteran's ocular 
needs, to have little probative value.  

The veteran relates that, for various reasons, he prefers 
treatment by Dr. Garcia to treatment offered by the VAMC.  
Many individuals who have private insurance are in the same 
situation; they may use a doctor who participates in their 
insurance plan, and have the insurance company pay for the 
treatment, or they can use their own money to pay for 
treatment by a doctor they prefer but who does not 
participate in the insurance plan.  Such personal choice by a 
patient does not establish that either doctor is capable or 
incapable of providing treatment.  Similarly, the veteran's 
preference for private care by Dr. Garcia does not negate the 
clear evidence demonstrating that the Northport VAMC is fully 
capable of providing the medical care he requires for his eye 
condition.  The veteran may opt to use Dr. Garcia for his eye 
care if he chooses to pay for it himself, but the VA is under 
no obligation to pay for the private treatment on a fee basis 
as there exists a VAMC fully capable of providing the needed 
services.

Based on all the evidence, the Board finds that the Northport 
VAMC is capable of providing the medical care required by the 
veteran for his service-connected right eye condition.  Thus 
the veteran has not met this eligibility requirement for fee 
basis outpatient care.

In conclusion, the weight of the evidence demonstrates that 
the veteran does not satisfy the fee basis eligibility 
requirements concerning geographic accessibility and 
capability of the VAMC.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the claim for restoration of fee basis 
outpatient treatment must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to restoration of fee basis outpatient medical 
care is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

